Citation Nr: 1041047	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  05-05 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
depression with insomnia, for the period from July 30, 2003 
through June 23, 2005.

2.  Entitlement to a staged initial evaluation in excess of 50 
percent for depression with insomnia, for the period from June 
24, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to July 2003.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida.  Jurisdiction over this case belongs to the RO in 
Boston, Massachusetts.  This case was previously before the Board 
in December 2008.

In October 2008 the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO in Boston, 
Massachusetts; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  From July 30, 2003 through June 23, 2005 the Veteran's 
depression was manifested by sleeplessness, memory loss, 
concentration problems, and anxiety productive of occupational 
and social impairment comparable to no more than occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks.

2.  From June 24, 2005, the Veteran's depression was manifested 
by complaints of panic attacks, concentration problems, mild 
memory loss, crying spells, episodes of anger, and changes in 
appetite productive of occupational and social impairment 
comparable to no more than reduced reliability and productivity, 
and difficulty establishing and maintaining relationships.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent for 
depression with insomnia, for the period from July 30, 2003 
through June 23, 2005, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 
(2009).

2.  The criteria for an initial staged rating in excess of 50 
percent for depression with insomnia, from June 24, 2005, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9434 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
As previously defined by the courts, those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
Upon receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is required to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.

As the September 2003 rating decision granted service connection 
for the disability on appeal, that claim is now substantiated.  
As such, the filing of a notice of disagreement as to the 
disability rating assigned does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 
3.159(b)(3).  Rather, the Veteran's appeal as to the disability 
rating assigned triggers VA's statutory duties under 38 U.S.C.A. 
§§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. 
§ 3.103.  As a consequence, VA is only required to advise the 
Veteran of what is necessary to obtain the maximum benefits 
allowed by the evidence and the law.  The Board observes that as 
for rating the Veteran's disability on appeal, the relevant 
criteria have been provided to the Veteran, including in the 
December 2004 statement of the case and April 2008 RO 
correspondence.  In December 2009 the Veteran received notice 
regarding the assignment of a disability rating and/or effective 
date in the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).


Duty to Assist

The Veteran's service treatment records are associated with the 
claims file, as are VA records.  The Veteran has undergone VA 
examinations that address the matters presented by this appeal.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examinations obtained in this case are 
adequate, as they considered the pertinent evidence of record, 
and included an examination of the Veteran and elicited her 
subjective complaints.  The VA examinations described the 
Veteran's depression in sufficient detail so that the Board is 
able to fully evaluate the claimed disability.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination with respect to the initial rating issue on appeal 
has been met.  

The Board finds that there has been substantial compliance with 
its December 2008 remand instructions.  D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008).  In this regard, the Board notes that in 
accordance with the December 2008 Board remand's instructions, a 
February 2009 letter from the RO to the Veteran notified her that 
she must return the supplied VA Form 21-4142, Authorization and 
Consent to Release Information (VA Form 21-4142), for any 
treatment records she wished to have VA obtain; no VA Form 21-
4142 authorizing VA to obtain records has been submitted.

The Veteran has not referenced any other pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met, and the Board will address the merits of the 
claim.

Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Because the depression appeal is from the 
initial rating assigned with the grant of service connection, the 
possibility of "staged" ratings for separate periods during the 
appeal period, based on the facts found, must also be considered.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a 
particular code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating periods on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, all the evidence of 
record.  Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434, a 10 percent 
rating for depression is assigned when there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent evaluation for depression is assigned when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent evaluation for depression is for assignment when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereo-typed speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent rating for depression is provided for occupational 
and social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: Suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

The September 2003 rating decision, in pertinent part, granted 
service connection for depression with insomnia and assigned a 10 
percent initial disability rating, effective July 30, 2003.  A 
November 2006 rating decision assigned a staged initial rating of 
50 percent, effective June 24, 2005.

A.  Entitlement to an initial rating in excess of 10 percent for 
depression from July 30, 2003 through June 23, 2005.

At a May 2003 VA general medical examination, the Veteran 
indicated that she had periods of depression when going through a 
divorce.

At a June 2003 VA mental disorders examination (conducted shortly 
prior to the Veteran's separation from active service), the 
Veteran indicated that she had problems with sleeplessness and 
appetite.  She indicated that she had divorced in 2000 and had 
been with a boyfriend for two years and had a good relationship.  
Examination revealed that the Veteran was well-groomed, verbal, 
and logical.  The Veteran's mood was mildly anxious and 
depressed, and her affect was appropriate.  The Veteran denied 
any suicidal or homicidal ideations and her cognitive functions 
were normal, with adequate insight and judgment.  The diagnoses 
included depressive disorder, not otherwise specified, rule out 
dysthymic disorder, mild to moderate, and, dyssomnia, not 
otherwise specified.  The GAF was 70-75.  

In a statement received in June 2004, the Veteran indicated that 
she was seeing a mental health therapist once a week due to 
depression, anxiety, insomnia, memory loss, and concentration 
problems.

In reviewing the evidence for this time period, the Board finds 
that the Veteran's depression symptoms prior to June 24, 2005, 
were more than just transient.  In this regard, the June 2003 VA 
examiner described the Veteran's depression (dysthymic disorder) 
as mild to moderate, and it is clear that the Veteran takes 
medication for her depression and sought treatment from a mental 
health therapist.  Further, as symptoms such as anxiety, memory 
loss, and concentration problems were described by the Veteran 
(in her June 2004 statement), the criteria for a 30 percent 
rating for depression from July 30, 2003 through June 23, 2005 
were at least closely approximated.

Prior to June 24, 2005, the depression was manifested by no more 
than mild to moderate symptoms.  In this regard, the Board notes 
that there is no indication that the Veteran's depression 
resulted in any routine behavior, self-care, or conversation 
abnormality.  While the Veteran admitted to sleep problems, 
symptoms such as frequent panic attacks, speech difficulties, 
thought disorders, or objective memory loss were not shown.  The 
Veteran has not even suggested that she had any persistent 
delusions or hallucinations, and inappropriate grooming or 
hygiene has not been demonstrated.

The Veteran indicated that she had a good relationship with her 
boyfriend and had found a job as a surgical technician.  The 
Board notes that the Veteran's reported GAF score during this 
time period was 70-75, which reflects, at most, mild depression 
symptoms (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 
(2009).  As such, an initial rating in excess of 30 percent for 
depression from July 30, 2003 through June 23, 2005 is not 
warranted.

B.  Entitlement to a staged initial rating in excess of 50 
percent for depression from June 24, 2005.

At a March 2006 VA examination, the Veteran indicated that she 
was seeing a nurse practitioner for her depression.  The Veteran 
gave a history of depression, loss of energy, social withdrawal, 
and increased appetite.  She complained of constant panic attacks 
and missing a lot of work due to her symptoms.  She stated that 
her concentration problems had impacted her work performance as a 
surgical technician.  The prior year she had received 
psychotherapy for her depression as often as 3 times per month, 
with a good response.  She stated that she had been terminated 
from her employment as a surgical technician two days prior due 
to a reduction in force.  Examination revealed that affect and 
mood were abnormal; concentration was within normal limits, 
although she had intermittent loss of concentration.  Panic 
attacks occurred more than once a week.  Thought processes were 
appropriate, judgment was not impaired, and mild memory loss was 
noted.  Diagnoses included Major Depression, recurrent anxiety 
disorder, and panic disorder.  The GAF was 60-70.  In the 
remarks, the examiner noted that the Veteran had some 
interference in the performance actives of daily living from her 
depression symptoms, and a difficulty in establishing effective 
relationships was noted.

At the October 2008 Board hearing, the Veteran stated (October 
2008 Board hearing transcript, page 3) that she was seeing a 
social worker for her depression on a weekly basis and was taking 
Prozac as well as Ambien.  The Veteran indicated that she was a 
registered nurse and felt (October 2008 Board hearing transcript, 
page 10) that she was in jeopardy of losing her job due to 
absenteeism related to depression.  She essentially indicated 
(October 2008 Board hearing transcript, page 12) that she would 
mss work once a month or every six to eight weeks.  She also 
indicated (October 2008 Board hearing transcript, page 13) that 
she had crying spells and episodes of anger.

At an April 2009 VA examination, the Veteran indicated that she 
was planning to move in an effort to be closer to her husband's 
relatives.  She stated that she was working erratic hours at a 
hospital emergency room.  She was seeing a mental health 
counselor and taking Prozac daily.  The Veteran complained of 
mood swings and changes in appetite.  Mental evaluation revealed 
that the Veteran had intact speech and appropriate answers.  She 
complained of low mood, excessive anger and irritability, and 
difficulty in concentrating.  The Veteran had no suicidal 
ideation but did feel frustrated.  The diagnosis was depressive 
disorder, and the GAF was 59.

A December 2009 VA psychiatric consultation revealed that the 
Veteran had started drinking more than she had wanted to.  The 
Veteran was neatly groomed, had normal speech, and had 
"cognitions" intact.  The impression was major depression by 
history, and a GAF of 60 was assigned.  

A December 2009 VA addiction assessment revealed that the Veteran 
essentially indicated that she did not drink on a regular basis.  
The diagnoses included depression and alcohol abuse, episodic 
use.

An April 2010 VA psychiatric record noted that the Veteran had 
become agitated due to her mother having visited her.  The 
Veteran's mood was stable, and she indicated that she was 
currently working as a nurse at a Navy hospital.


A review of the evidence reveals that symptoms such as 
obsessional rituals, irrelevant speech, depression affecting the 
ability to function independently, impaired impulse control, and 
spatial disorientation have not been shown.  Psychotic symptoms 
have not been asserted by the Veteran or even suggested by any 
examiners.  While memory loss and problems of concentration have 
been reported, the Veteran's records reflect no findings related 
to a chronic cognitive disorder, and no examiner has indicated 
that the Veteran had no goal-directed speech.  In sum, a review 
of the clinical findings from the evidence of record do not 
reveal symptoms which more closely approximate the criteria for a 
rating of 70 percent.

While the Veteran's depression has impacted her social 
functioning, the Veteran has been able to maintain her marriage, 
and it appears that she has contact with her mother.  The 
Veteran's GAF scores have been 59 or above, reflective of 
essentially moderate symptoms.  The Veteran has maintained 
employment in a demanding occupation.  In short, the Veteran does 
not meet the criteria for a rating in excess of 50 percent.  

As such, the preponderance of the evidence is against a staged 
initial rating in excess of 50 percent for depression from June 
24, 2005.

Conclusion

In adjudicating a claim the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board acknowledges that the Veteran is 
competent to give evidence about what she observes or experiences 
concerning the disability on appeal.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Board finds the Veteran to be credible and consistent in her 
reports of the symptoms she experiences.  However, as with the 
medical evidence of record, the Veteran's account of her 
symptomatology is consistent with the ratings currently assigned.

The Board has been mindful of the "benefit-of-the-doubt" rule, 
but, in this case, there is not such an approximate balance of 
the positive evidence and the negative evidence to permit more 
favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As for extraschedular consideration, the threshold determination 
is whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that 
the Veteran's service-connected disability is not so unusual or 
exceptional in nature as to render the schedular ratings 
inadequate.  The Veteran's disability has been evaluated under 
the applicable diagnostic code that has specifically contemplated 
the level of occupational impairment caused by her depression.  
The evidence does not reflect that the Veteran's depression has 
caused marked interference with her employment as a healthcare 
professional or necessitated any frequent periods of 
hospitalization, such that application of the regular schedular 
standards is rendered impracticable.  Therefore, referral for 
assignment of an extra-schedular evaluation in this case is not 
in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

An initial rating of 30 percent for depression with insomnia, for 
the period from July 30, 2003 through June 23, 2005 is granted, 
subject to the applicable law governing the award of monetary 
benefits.

An initial staged rating in excess of 50 percent for depression 
with insomnia, for the period from June 24, 2005 is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


